internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-110936-99 date date distributing h w controlled state x state y business a year b c date d date e date f this letter responds to a request dated date submitted on your behalf by your authorized representative for rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted for consideration is summarized below distributing a state x corporation is an accrual basis corporation engaged in business a principally in state x and state y since year h and w formerly husband and wife have owned b and c percent respectively of distributing’s only class of stock and have been its key employees controlled is a state y corporation formed to effectuate the proposed transaction controlled has outstanding shares of voting common_stock all of which are held by distributing we have received financial information indicating that distributing's business a has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years h and w were divorced on date f and their split up has not been amicable although their management styles and business philosophies have always differed their differences escalated dramatically before the divorce increasingly these conflicts are having an adverse effect on the day-to-day operations of distributing they have now reached a point where it is obvious they can no longer coexist in a business relationship either with the business held by one corporation or by a parent and subsidiary_corporation based on the above h and w now desire to go their separate ways in order to eliminate the problems generated by this situation the following transaction has been proposed and partially consummated i ii iii iv controlled was formed as a state y corporation and its charter was issued on date d controlled issued shares of voting common_stock to distributing on date e distributing is in the process of transferring all the assets and liabilities of its business a in state y to controlled in constructive exchange for additional shares of controlled common_stock distributing will distribute to h in a non pro_rata distribution all of the outstanding controlled common_stock in exchange for all of the distributing stock owned by h the taxpayers have made the following representations in connection with the proposed transaction a b c d e f g h i the fair_market_value of the controlled stock to be received by h will be approximately equal to the fair_market_value of the distributing stock surrendered by h in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted other than the contribution of the state y assets to controlled following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose the separation will resolve the acute management and operational differences between h and w that are exacerbated and escalating as long as the business is operated in a single corporation or through an affiliated_group the separation will allow h and w to run his or her business without interference from the other the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of the stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the proposed transaction except in the ordinary course of business j k l m n o p the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock although an investment_tax_credit has been claimed on some property being transferred to controlled by distributing the recapture periods for those claimed credits have long since expired no continuing transactions between distributing and controlled are contemplated no two parties to the transaction are investment companies as defined in sec_368 and iv of the code the distribution of the controlled stock is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of the assets described above solely in constructive exchange for additional stock of controlled and the assumption of certain liabilities as described above followed by the distribution of the controlled stock to h in exchange for all of h's distributing stock will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon its transfer of assets subject_to liabilities to controlled in constructive exchange for additional controlled stock sec_361 and sec_357 controlled will recognize no gain_or_loss on its receipt of assets in constructive exchange for controlled stock sec_1032 controlled's basis in the assets received from distributing as described above will equal the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 controlled's holding_period in the assets received from distributing in the proposed transaction will include the period during which distributing held such assets sec_1223 distributing will recognize no gain_or_loss upon its distribution of its controlled stock to h in exchange for all of h's distributing stock sec_361 h will recognize no gain_or_loss and no amount will be included in the income of h on his receipt of the controlled stock in exchange for all of his distributing stock sec_355 h's basis of the controlled stock received in the proposed transaction will equal the basis of the distributing stock surrendered in exchange therefor sec_358 h's holding_period of the controlled stock received in the proposed transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided that h held such stock as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that these rulings may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
